DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 06/09/2020. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter:
Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In particular, claim 13 fails to recite that “the machine readable storage medium” is non-transitory. As such, the claim may be reasonably interpreted as being drawn to a signal, which is non-statutory subject matter.
The rejection may be overcomed by amending independent claim 13 to recite "A non- transitory machine readable storage medium...".
Claims 14-19 inherit the deficiencies of claim 13 through dependency and are therefore also rejected.

Judicial Exception (Abstract Idea):
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-12 are drawn to an apparatus which is within the four statutory categories (i.e. machine). Claims 13-19 are drawn to a storage medium (see the rejection above). Claim 20 is drawn to a method which is within the four statutory categories (i.e. process).

Step 2A, Prong 1:
Claims 1, 13 and 20 recite: 
“receive indicators of an allergic reaction; 
present a first set of questions to the user to solicit answers from the user relating to the allergic reaction based on the indicators; 
receive the answers to the first set of questions from the user; provide a first risk assessment based on the answers; 
provide health information to the user based on the answers, the health information relating to the allergic reaction and further comprising a first alert and a first health-risk level, the first health-risk level based on the first risk assessment; 
present a second set of questions to the user to solicit answers from the user relating to the allergic reaction based on the indicators; 
receive the answers to the second set of questions from the user; 
provide a second risk assessment based on the answers; and 
provide revised health information to the user based on the answers to the second set of questions, the revised health information relating to the allergic reaction and further comprising a second alert and a second health-risk level, the second health-risk level based on the second risk assessment”.
These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The 

Dependent claims also correspond to certain methods of organizing human activities, such as “receive an event time that commences a reaction time window as a function of said received indicators; and determine whether or not the reaction time window has closed, wherein when the determination is that the reaction time window has not closed, initiate the presenting of the first set of questions”-claim 2, “present the health information based on comparing the indicators with stored condition and symptom data”-claim 5, “receive additional data corresponding to non-physiological data, the additional data including any one or a combination of environmental data, data corresponding to an identity of food, or data corresponding to an identity of components of the food, the presenting of the first set of questions based on the additional data”-claim 6, “present the first set of questions only if the indicators indicate that the user is experiencing at least two symptoms corresponding to the allergic reaction”-claim 7, “assign a value to each of the answers received from the user; and generate a respective total of the values of the answers for the respective first and second sets of questions, wherein the health information and the revised health information are based on the respective total”-claim 8, “associate the respective total of the values of the answers to the respective first and second health-risk levels selected among a plurality of available health-risk levels, wherein the processor is further configured to provide the first and second alerts corresponding to the respective first and second health-risk levels”-claim 9, “present a suggested remedy, provide the health information and the revised health information to a third party device, or both present the suggested remedy and provide the health information and the revised health information to the third party”-claim 10, “initiate a remedy user interface and re-present the first set of questions to the user via the remedy user interface, the re-presented questions comprising the second set of questions”-claim 11, “determine foods to avoid claim 12, “prior to the presenting of the first set of questions: receive an event time that commences a reaction time window as a function of said received sensor data; and determine whether or not the reaction time window has closed, wherein when the determination is that the reaction time window has not closed, initiate the presenting of the first set of questions”-claim 14, “present the first and second sets of questions, receive the answers to the first and second sets of questions, and provide the health information and the revised health information”-claim 15, “present the health information based on comparing the sensor data with stored condition and symptom data”-claim 16, “receive additional sensor data, the additional sensor data including any one or a combination of environmental data, data corresponding to an identity of food, or data corresponding to an identity of components of the food, the presenting of the first set of questions based on the additional sensor data”-claim 17, “present the first set of questions only if the sensor data indicates that the user is experiencing at least two symptoms corresponding to the allergic reaction”-claim 18, “assign a value to each of the answers received from the user; generate a respective total of the values of the answers for the respective first and second sets of questions, wherein the health information and the revised health information are based on the respective total; associate the respective total of the values of the answers to the respective first and second health-risk levels selected among a plurality of available health-risk levels and provide the first and second alerts corresponding to the respective first and second health-risk levels; and present one or any combination of a suggested remedy, provide an elimination diet and associated coaching based on determining foods to avoid according to the answers to the first set of questions and the indicators, or provide the health information and the revised health information to a third party”-claim 19.
These limitations also correspond to certain methods of human activities, such as a medical professional can create and present a set of questions to the user to solicit answers, make 

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “one or more sensors worn by a user”, “a questionnaire graphical user interface (GUI) adapted to worn by the user”, “a processor”, “user interface”, “display screen”, “a third party device”, which all recited as generic devices. 
For instance, sensors are described as “…sensor devices including smart plates, smart utensils, spectrometers, gluten sensors, among others, may be used to sense the presence of pesticides, gluten, or other allergens. In some embodiments, the sensor devices may include imaging devices and/or code reading technology that read codes (e.g., QR codes, RFID) that may be affixed to food packaging and use accelerometer data (e.g., of arm movement) and/or other sensed data (e.g., sound detected from microphones) to detect the consuming of food. All or a portion of these sensors and sensor data may be utilized by the wearable device 204.” (current specification, par. 38). Therefore the sensor devices that are used in this invention are generic sensor devices and obtaining user data from them are well-understood, routine and conventional activities known in the healthcare industry.
The current specification also recite “Examples of a computing device include, but are not limited to, an electronic book reading device, a computer workstation, a terminal computer, a server computer, a handheld device (e.g., a tablet computer, a smartphone, etc.), a web appliance, a network router, a network switch, a network bridge, any machine capable of executing a sequence of instructions that specify an action to be taken by that machine, and any combinations thereof. In one par. 72, “Computer system 1900 includes a processor 1904 and a memory 1908 that communicate with each other, and with other components, via a bus 1912. Bus 1912 may include any of several types of bus structures including, but not limited to, a memory bus, a memory controller, a peripheral bus, a local bus, and any combinations thereof, using any of a variety of bus architectures.” in par. 73 and “wearable technology devices, for example, smartwatches, health-bands, fitness-bands, and smartphones, among others, and combinations thereof, that are enabled to assist their wearers in diagnosing and/or treating allergic reactions to any one or more of a variety of allergens, such as food-based allergens, airborne allergens, medicinal allergens, animal-based allergens, etc. “ in par. 35. Therefore the processor and the devices included in the current application are generic computing devices and recited steps using these devices amount to no more than mere instructions to apply the exception using a generic computer component.
The claims also recite the additional elements of “automatically provide health information to the user…”, which is an instruction and amount to no more than mere instructions to apply the exception using a generic computer component.
The “one or more sensors worn by a user”, “a questionnaire graphical user interface (GUI) adapted to worn by the user”, “a processor”, “user interface”, “display screen”, “a third party device” and “automatically provide health information to the user…” are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform providing risk assessments and automatically providing health information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Licata (US 20100087744 A1) in view of Kagen (US 10,431,329 B2).
Claim 1 has been amended now to recite an apparatus, comprising:
(Licata teaches “A wearable pulse rate and rhythm monitoring device that monitors a person's pulse for variables such as pulse rate, pulse rhythm, pulse amplitude and blood pressure versus time when a person is exposed to one or more potential allergens.” in abstract); 
a questionnaire graphical user interface (GUI) adapted to be worn by the user (Licata teaches “a user interface 17 that allows the user to select the item from the list in which the monitoring device is used to monitor for an allergic reaction” in par. 15); and
a processor (Licata teaches “The monitoring device 10 is shown in FIG. 1 and includes a pulse sensor and reader 11 that can detect a pulse from the person wearing the device 10, a blood pressure sensor and reader 12 that can detect the blood pressure of the person wearing the device 10, a CPU 13 that converts the pulse and blood pressure readings into data, a timer 14 to determine the time period between pulses and blood pressure readings, a memory 15 to store the data and the time periods between the sensor readings, a ROM list display 16 in which the list of potential allergens is displayed for the user to select and activate the monitoring device, and a user interface 17 that allows the user to select the item from the list in which the monitoring device is used to monitor for an allergic reaction.” in par. 15) configured to:
receive indicators of an allergic reaction (Licata teaches “When a person is exposed to a potential allergen, such as when she is eating a food item such as corn, the person will select from the list of items in the device the category "corn" and activate the device to start monitoring for the pulse rate, rhythm and amplitude and blood pressure for a period of time of around two hours after eating that item. By selecting one of the items from the list, the monitoring device will start monitoring for the various inputs (rhythm, rate, etc.) for the predetermined time period and store the data for later retrieval.” in par. 18). 
par. 16 and also “The data captured during the monitoring process is then downloaded to a software program that is used to determine if an allergic reaction occurred.” in par. 11. Therefore Licata teaches presenting the user selectable items on the user interface and determine if an allergic reaction occurred. However, Licata fails to expressly teach the following steps, but these features are well known in the art, as evidenced by Kagen.
In particular, Kagen teaches:
present a first set of questions to the user via the questionnaire GUI to solicit answers from the user relating to the allergic reaction based on the indicators (Kagen teaches “administering by a user interface associated with a mobile device a virtual questionnaire; automatically by a processor associated with the mobile device determining an instantaneous user health status; and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence,…” in col. 3, lines 37-46 and “FIG. 3A illustrates an exemplary questionnaire interface 300a (i.e., a "virtual questionnaire") generated by application 110. Interface 300a is a query interface configured to determine introductory characteristics of the user, such as the user's sensitivity to environmental stimuli.” in col. 9, lines 17-21); 
receive the answers to the first set of questions from the user (Kagen; col. 3, lines 37-46); 
provide a first risk assessment based on the answers (Kagen; col. 3, lines 37-46); 
automatically provide health information to the user based on the answers, the health information relating to the allergic reaction and further comprising a first alert and a first health-risk level, the first health-risk level based on the first risk assessment (Kagen; col. 3, lines 37-46 and “automatically by a processor associated with the mobile device determine an instantaneous user health status” in col. 2, lines 15-29 and “Once a user has completed the questionnaire, the user may submit the completed questionnaire by selecting a submit button 303a. Once submit button 303a has been selected, application 110 may store the responses, send the responses to a database of the type described above, perform calculations or manipulations on the responses, present the responses to the user, or the like. For example, application 110 may analyze the responses to calculate an overall hypersensitivity score for the user. This score allows application 110 to more accurately predict the user's responses to weather, pollutants, irritants, pollens, mold spores, and internal chemical changes within their body.” in col. 9, lines 56-67); 
present a second set of questions to the user to solicit answers from the user relating to the allergic reaction based on the indicators (Kagen teaches “application 110 may further determine whether there are additional questionnaires to be completed, and may present these additional questionnaires to the user for completion in a similar fashion.” in col. 9, line 67 to col. 10, line 4); 
receive the answers to the second set of questions from the user (Kagen teaches “Interface 300b administers a plurality of queries 301b. In the exemplary illustration of FIG. 3B, interface 300b administers queries regarding medication, nasal congestion, runny nose, itching, sneezing, mucus, and the like to determine the severity of the user's allergies. The user responds to queries 301b by selecting from a plurality of responses on an input form 302b…” in col. 10, lines 18-35); 
provide a second risk assessment based on the answers; and automatically provide revised health information to the user based on the answers to the second set of questions, the revised health information relating to the allergic reaction and further comprising a second alert and a second health-risk level, the second health-risk level based on the second risk assessment (Kagen teaches “Once a user has completed the questionnaire, the user may submit the completed questionnaire by selecting a submit button 303b. Once submit button 303b has been selected, application 110 may store the responses, send the responses to a database of the type described above, perform calculations or manipulations on the responses, present the responses to the user, or the like. Additionally, application 110 may further determine whether there are additional questionnaires to be completed, and may present these additional questionnaires to the user for completion in a similar fashion.” in col. 10, lines 36-46).
It would have been obvious to one of ordinary skill in the art to include in the detecting and processing allergens system of Licata the ability to provide a questionnaire and process the answers of the questions  as taught by Kagen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Licata teaches the apparatus of claim 1, wherein the processor is further configured to, prior to the presenting of the first set of questions: 
receive an event time that commences a reaction time window as a function of said received indicators (Licata; abstract); and 
determine whether or not the reaction time window has closed, wherein when the determination is that the reaction time window has not closed, initiate the presenting of the first set of questions (Licata; par. 18).

Claim 3 recites the apparatus of claim 1, further comprising a user interface, wherein the processor is configured to present the first and second sets of questions, receive the answers to the first and second sets of questions, and provide the health information and the revised health information via the user interface.
Licata fails to expressly teach “the processor is configured to present the first and second sets of questions, receive the answers to the first and second sets of questions, and provide the health 
In particular, Kagen teaches “administering by a user interface associated with a mobile device a virtual questionnaire; automatically by a processor associated with the mobile device determining an instantaneous user health status; and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence,…” in col. 3, lines 37-46 and “FIG. 3A illustrates an exemplary questionnaire interface 300a (i.e., a "virtual questionnaire") generated by application 110. Interface 300a is a query interface configured to determine introductory characteristics of the user, such as the user's sensitivity to environmental stimuli.” in col. 9, lines 17-21, and “Once a user has completed the questionnaire, the user may submit the completed questionnaire by selecting a submit button 303a. Once submit button 303a has been selected, application 110 may store the responses, send the responses to a database of the type described above, perform calculations or manipulations on the responses, present the responses to the user, or the like. For example, application 110 may analyze the responses to calculate an overall hypersensitivity score for the user.” in col. 9, lines 56-62. 
It would have been obvious to one of ordinary skill in the art to include in the detecting and processing allergens system of Licata the ability to provide a questionnaire and process the answers of the questions as taught by Kagen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Licata teaches the apparatus of claim 3, wherein the user interface comprises a display screen (Licata; par. 15).
As per claim 5, Licata teaches the apparatus of claim 1, wherein the processor is further configured to present the health information based on comparing the indicators with stored condition and symptom data (Licata; par. 22).

As per claim 6, Licata teaches the apparatus of claim 1, wherein the processor is further configured to receive additional data corresponding to non-physiological data, the additional data including any one or a combination of environmental data, data corresponding to an identity of food, or data corresponding to an identity of components of the food, the presenting of the first set of questions based on the additional data (Licata; par. 17. 20).

As per claim 7, Licata teaches the apparatus of claim 1, wherein the processor is further configured to present the first set of questions only if the indicators indicate that the user is experiencing at least two symptoms corresponding to the allergic reaction (Licata; par. 15).

As per claims 8-11, Licata fails to expressly teach these limitations, however, Kagen teaches them as following:
Claim 8 recites the apparatus of claim 1, wherein the processor is further configured to: assign a value to each of the answers received from the user; and generate a respective total of the values of the answers for the respective first and second sets of questions, wherein the health information and the revised health information are based on the respective total.
Licata fails to expressly teach “assign a value to each of the answers received from the user; and generate a respective total of the values of the answers for the respective first and second sets of questions, wherein the health information and the revised health information are based on the respective total”. However, this feature is well known in the art, as evidenced by Kagen.
“Real-time user data may be recorded on a form, an example of which may be an application-generated questionnaire, that provides multiple sections with multiple data fields, each field containing data that may contribute to a symptom score.” in col. 3, lines 37-46. 

Claim 9 recites the apparatus of claim 8, wherein the processor is further configured to associate the respective total of the values of the answers to the respective first and second health-risk levels selected among a plurality of available health-risk levels, wherein the processor is further configured to provide the first and second alerts corresponding to the respective first and second health-risk levels.
In particular, Kagen teaches “In determining the relative risks of experiencing medical conditions, data particular to the user is used. For example, if a user has completed a questionnaire of the type described above with respect to FIG. 3A, the relative risk may be based at least in part on the user's calculated hypersensitivity score. Additionally, if the user has completed questionnaires of the type described above with respect to FIG. 3B with sufficient regularity, the relative risk may be based at least in part on the user's historical symptom data. Moreover, the particles constituting animated overlay 503b may convey information by other attributes. For example, attributes such particle size (width and/or length), particle density, particle speed, or particle shape may differ depending on a physical quantity to be measured. In a preferred embodiment, a combination of attributes may be used to convey multiple attributes simultaneously. For example, animated overlay 503b may display particles with a density corresponding to a real-time measurement of the concentration of a particular allergen and with a color corresponding to the relative risks of experiencing medical conditions specific to the user.” in col. 13, lines 17-37. 

Claim 10 recites the apparatus of claim 9, wherein the processor is further configured to present a suggested remedy, provide the health information and the revised health information to a third party device, or both present the suggested remedy and provide the health information and the revised health information to the third party.
In particular, Kagen teaches “Step S606 comprises analyzing and manipulating both incoming environmental data identified above (e.g., environmental data updated hourly or daily) and user's symptom scores collected as above and implemented using unique software programming, wherein pollen and mold spore information may be phase shifted by 24 hours, as such data commonly becomes available 24 hours after the measured quantity appears in the air; and visualization of animated relative risk maps (as illustrated in FIG. 5A-B) and graphic displays (as illustrated in FIG. 4) are created and modified by using the same unique software implementation to account for effects of precipitation (which decreases pollen levels concurrently), updrafts (which increases risks of exposures to mold spores); and hourly and daily water vapor images/data and soil moisture content (which affect exposures to airborne mold spores).” in col. 15, lines 9-24. 

Claim 11 recites the apparatus of claim 10, wherein the processor is further configured to initiate a remedy user interface and re-present the first set of questions to the user via the remedy user interface, the re-presented questions comprising the second set of questions.
In particular, Kagen teaches “User interfaces 215 may include any presentation of information or data, such as suggested information or search results, through a display (as described above), whether graphically or otherwise, where interaction between a user and application 110 is necessary or desired.” in col. 7, lines 45-49. 


For claims 8-11:
It would have been obvious to one of ordinary skill in the art to include in the detecting and processing allergens system of Licata the ability to provide a questionnaire and process the answers of the questions as taught by Kagen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Licata discloses the apparatus of claim 1, wherein the health information further comprises an elimination diet and associated coaching, wherein the processor is further configured to determine foods to avoid based on the indicators and the answers to the first set of questions and determine the health information based on the determination of the foods to avoid (Licata; par. 11).

As per claims 13-19, they are article of manufacture claims which repeat the same limitations of claims 1-3, 5-10, the corresponding system claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Since the teachings of Licata and Kagen disclose the underlying process steps that constitute the method of claims 1-3, 5-10, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 13-19, are rejected for the same reasons given above for claims 1-3, 5-10.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Detection of allergen exposure” (US 20190099122 A1) and “Methods and devices for receiving and executing subtasks” (US 20130081029 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626